Citation Nr: 0924146	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for skin cancer, to include 
as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to service 
connection for skin cancer.  The Veteran submitted a notice 
of disagreement with the denial of service connection for 
skin cancer in May 2007 and perfected his appeal in March 
2008.

The Board notes that although the Jackson, Mississippi, RO 
was tasked to issue the rating decision in question, the St. 
Louis, Missouri, RO retains jurisdiction of this claim.  


FINDINGS OF FACT

1.  A preponderance of the evidence indicates that the 
Veteran was not exposed to ionizing radiation during active 
duty service.

2.  A preponderance of the competent medical evidence does 
not demonstrate that the Veteran's skin cancer is 
etiologically related to any incident of service, including 
claimed exposure to ionizing radiation.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
military service, nor may such be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The 
December 2005 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  

A notice letter dated in March 2006 informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To the extent possible, the Board also concludes VA's duty to 
assist has been satisfied.  According to a November 2005, 
Personnel Information Exchange System response, the Veteran's 
service records were considered partially destroyed by the 
1973 fire at the National Personnel Records Center.  Inasmuch 
as the Veteran was not at fault for the loss of these 
records, VA is under a heightened obligation to assist the 
Veteran in the development of his claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This heightened 
obligation includes searching for alternative medical 
records.  See Moore v. Derwinski, 1 Vet. App. 401 (1991); see 
also Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  
The RO has undertaken the required procedures to reconstruct 
the Veteran's records from alternative sources.  The RO 
provided the Veteran a Request for Information Needed to 
Reconstruct Medical Data, which the Veteran signed and the RO 
received in November 2005.  See NA Form 13055; November 17, 
2005.  In February 2006, the RO sent a request to the Defense 
Threat Reduction Agency (DTRA) to verify the Veteran's 
participation in a radiation risk activity.  All relevant 
records that could be located have been associated with the 
file.  The Veteran's service personnel file, some service 
treatment records, and VA medical records are in the file.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statement.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran alleges that he currently suffers from skin 
cancer that is the result of ionizing radiation exposure due 
to his participation in Project TRINITY.  Specifically, the 
Veteran argues that in his capacity as a pilot, he was 
required to fly over the TRINITY explosion test site two or 
three days after the radioactive device was detonated.  
Thereafter, the Veteran experienced extreme fatigue and hair 
loss, which he claims were indicative of radiation poisoning.

Service Connection - Generally

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (2008); see also Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of 10 percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service Connection - Radiation Exposure

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
in and of itself preclude a claimant from establishing 
service connection by way of proof of actual direct 
causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii) (2008).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 
3.309(d) (2008).

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  See 38 C.F.R. § 3.311(b)(2) (2008).  Section 
3.311(b)(5) requires that colon cancer become manifest 5 
years or more after exposure.  See 38 C.F.R. § 3.311(b)(5) 
(2008).

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  See 38 C.F.R. § 3.311(a)(2) (2008).  In all other 
claims, 38 C.F.R. § 3.311(a) requires that a request be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii) 
(2008).

The Board will now address the three methods, discussed in 
detail above, through which service connection based upon 
radiation exposure may be granted [38 C.F.R. § 3.309(d) and § 
3.311, and Combee].

(i.) Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service 
connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d), the Veteran must currently have a disease listed in 
38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed 
Veteran who participated in a radiation-risk activity as such 
terms are defined in the regulation.  See 38 C.F.R. § 
3.309(d)(3) (2008).

The medical evidence of record establishes that the Veteran 
has been diagnosed with skin cancer (basal cell carcinoma, 
right lateral canthus and right mid cheek).  See private 
treatment records; S.J.; August 11, 1999 and November 9, 
2004.  This is not one of the diseases listed under 38 C.F.R. 
§ 3.309(d)(2).  Thus, the presumptive service connection 
provisions contained in 38 C.F.R. § 3.309(d) are not 
applicable in this case.

Additionally, section 3.309(d)(3) requires the veteran to 
have been a radiation-exposed veteran; i.e., a veteran who 
engaged in a radiation-risk activity.  In this case the 
Veteran argues that he was part of Project TRINITY in 1945, 
thereby qualifying him as a radiation-exposed Veteran under 
38 C.F.R. § 3.309(d)(3)(v)(A).  In support of his claim, the 
Veteran alleges that on July 3, 1945, there was an explosion 
in eastern New Mexico.  He claims that in his capacity as a 
pilot, he was required to fly over the project test site two 
or three days after a radioactive device was detonated and 
was exposed to radiation.  

In contrast to the Veteran's statement are his service 
personnel records and findings of the DTRA.  Project TRINITY 
was detonated at the Alamogordo Bombing Range in south-
central New Mexico on July 16, 1945.  See DTRA letter; March 
21, 2007.  Based on the Veteran's service personnel record 
and unit morning reports, the DTRA concluded that the 
earliest he could have flown over the Project TRINITY test 
site was July 27, 1945, eleven days after the Project TRINITY 
detonation.  See id.  The Project TRINITY operational period 
described in 38 C.F.R. § 3.309(d) is July 16, 1945 to August 
6, 1946.   

The Veteran alleges the explosion in eastern New Mexico 
occurred on July 3, 1945.  However, the Project TRINITY 
detonation was on July 16, 1945.  Additionally, the Veteran 
was stationed at Davis-Monthan Field, Arizona, from July 3 to 
15, 1945, was not stationed in Hobbs, New Mexico, until July 
15 to 24, 1945, and did not arrive in Roswell, New Mexico, 
until July 25, 1945.  See service personnel record.  The 
Veteran was not stationed in New Mexico when he alleges the 
explosion occurred or the two to three days afterwards when 
he alleges he flew over the test site.  Additionally, while 
the Veteran claims that the explosion occurred in eastern New 
Mexico, the Project TRINITY detonation occurred in south-
central New Mexico.  See DTRA letter; March 21, 2007.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Board finds the contemporaneous evidence from the 
Veteran's military service to be far more persuasive that the 
Veteran's own recent assertions.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]; see 
also 38 C.F.R. § 3.203 (2008). The official records are far 
more reliable, in the Board's view, than assertions of events 
now over half a century past.

In short, the Board relies on the official records and finds 
that a preponderance of the evidence is against the Veteran's 
claim as to the matter of his participation in a radiation-
risk activity.

In summary, because the Veteran does not have one of the 
diseases listed under 38 C.F.R. § 3.309(d)(2) and he is not a 
"radiation-exposed veteran," the presumptive service 
connection provisions contained in 38 C.F.R. § 3.309(d) are 
not for application.

(ii.) Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development 
of claims based on a contention of radiation exposure during 
active service and post-service development of a radiogenic 
disease.  The provisions do not give rise to a presumption of 
service connection, but rather establish a procedure for 
handling claims brought by radiation exposed veterans.  See 
Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).

Section 3.311 essentially states that, in all claims in which 
it is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from radiation exposure, a dose assessment will be 
made.  However, absent competent evidence that the veteran 
was exposed to radiation, VA is not required to forward the 
claim for consideration by the Under Secretary for Benefits.  
See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).  As has 
been discussed above, the Veteran has been diagnosed with 
skin cancer.  This is radiogenic disease as defined by 38 
C.F.R. § 3.311(b)(2).  The RO requested a dose estimate from 
the DTRA in February 2006.  The DTRA responded in March 2007 
that "after a careful search of available dosimetry data, no 
record of radiation exposure was found for him."  See DTRA 
letter; March 21, 2007.  The Veteran's service personnel 
records reflect that the Veteran was not stationed in New 
Mexico on July 3, 1945, when he claims the atomic detonation 
occurred.  This is also before the Project TRINITY 
operational period described in 38 C.F.R. § 3.309(d) began on 
July 16, 1945.  Additionally, the DTRA concluded that the 
earliest the Veteran could have flown over the Project 
TRINITY test site was July 27, 1945, eleven days after the 
July 16, 1945 detonation.  There is no competent evidence 
that the Veteran was exposed to radiation as he was not in 
New Mexico when he alleges the detonation occurred and could 
not have flown over the Project TRINITY test site until 
eleven days after its detonation.  Since the evidence 
indicates that the Veteran was not exposed to any ionizing 
radiation during his period of service, the statutory 
presumptions of 38 C.F.R. § 3.311 are not applicable.

The record does not contain any objective evidence that the 
Veteran was ever exposed to ionizing radiation.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits].  As indicated above, and service personnel records 
confirm, the Veteran was not in New Mexico when he alleges 
the Project TRINITY detonation occurred nor was he present at 
the location of the actual detonation for at least eleven 
days after it occurred.



(iii.) Direct service connection - Combee

The Federal Circuit in Combee determined that the regulations 
governing presumptive service connection for radiation 
exposure do not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See 
Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) 
(2008).  Accordingly, the Board will proceed to evaluate the 
Veteran's claim under the regulations governing direct 
service connection.

The Veteran has advanced no specific contentions concerning 
service connection, aside from claimed radiation exposure.

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has a diagnosis of skin cancer.  
See private treatment records; S.J.; August 11, 1999 and 
November 9, 2004.  Hickson element (1) has accordingly been 
satisfied.

With respect to Hickson element (2), the Board will 
separately address in-service injury and disease.

Regarding injury, as is thoroughly discussed above, there is 
no evidence of record that the Veteran was exposed to 
ionizing radiation during service.  The Veteran does not 
contend that there was any other in-service injury.  
Regarding disease, the Veteran's service treatment records do 
not indicate that he was treated for symptoms associated with 
skin cancer or diagnosed with skin cancer while in service.  
In a November 1945 medical examination, the Veteran's skin 
was noted as normal.  See WD AGO Form 63; Report of Physical 
Examination; November 24, 1945.  

The Veteran claims he was treated by a private physician from 
1946 to 1949 for skin lesions resulting from radiation 
exposure.  However, the Veteran has not provided any medical 
records to substantiate this claim.  As there is no medical 
evidence that the disease manifested in service or within one 
year of the Veteran's separation from service, the 
presumptive provisions of 38 C.F.R. § 3.309(a) do not apply.  
The Veteran has failed to fulfill element (2) of Hickson.

With respect to element (3) of Hickson, medical nexus, there 
is no medical evidence which supports the Veteran's claim 
that his skin cancer is the result of exposure to ionizing 
radiation.  The Veteran states that he received treatment for 
recurrent skin lesions which he claims were the result of 
exposure to radiation at different times from 1946 to the 
present.  The Veteran did provide private dermatology records 
dated 1999 to 2005 which provide a diagnosis of skin cancer.  
However, the Veteran has not provided any medical evidence of 
a nexus between any in-service disease or injury and his 
current diagnosis of skin cancer.

To the extent that the Veteran contends that a medical 
relationship exists between his skin cancer and his service, 
any such statements offered in support of the Veteran's claim 
do not constitute competent medical evidence and cannot be 
accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Accordingly, Hickson elements (2) and (3) have not been met, 
and the Veteran's claim fails on this basis.

Although the Veteran has established that he currently 
suffers from skin cancer, the evidence of record does not 
support a finding that his skin cancer is the result of in-
service exposure to ionizing radiation, is of service onset, 
manifested within one year of separation from service, or is 
otherwise related to service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection and the benefit of the doubt 
rule enunciated in 38 U.S.C.A. §5107(b) is not for 
application.  There is not an approximate balance of 
evidence.


ORDER

Entitlement to service connection for skin cancer, to include 
as due to ionizing radiation exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


